Citation Nr: 1332970	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  11-16 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50% for posttraumatic stress disorder (PTSD), prior to August 4, 2011.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU), prior to August 4, 2011.


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1986 to February 1990 and from January 1991 to April 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA), which increased the initial evaluation of PTSD from 30 percent to 50 percent, effective September 23, 2009.   This evaluation was later increased to 100% as of August 4, 2011.  Given the evidence of unemployability of record, the Board finds that a TDIU claim has been raised for the period prior to August 4, 2011.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file has been completed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claims. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). VA's duty to assist includes the duty to obtain the identified and available evidence needed to substantiate the claim.

In a March 2013 statement, submitted by the Veteran's wife on his behalf, the Veteran references outstanding mental health treatment records from the Dallas VA Medical Center in July 2012 that could be relevant to the claim on appeal and are not associated with the physical or electronic claims file. The Board is uncertain whether these outstanding treatment records address or discuss the severity of the Veteran's PTSD disability prior to the grant of the 100 percent evaluation rating on August 4, 2011; therefore, such records must be reviewed prior to adjudication of the claim for entitlement to an initial rating in excess of 50 percent, effective September 23, 2009, as they may be helpful to the Veteran's claim. A review of the claims file reveals that the most recent VA outpatient treatment records are dated November 2011 from the Salisbury VA Medical Center. On remand, current VA outpatient treatment records must be obtained and associated with the claims file. VA records are considered part of the record on appeal since they are within VA's constructive possession. These records must be considered in deciding the Veteran's claim. Therefore, as VA has notice of the existence of VA records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Additionally, the record reflects that the Veteran believes he is entitled to TDIU for the time period of September 23, 2009 to August 4, 2011-the date his current 100 percent evaluation rating was granted, however, the record only suggests that the Veteran had to decrease his work hours from full time status to part time status due to his PTSD disability. The May 2010 VA examiner noted that the Veteran was suffering from moderate to severe impairment in occupational reliability and productivity. She further noted that the Veteran was currently "still trying to work part time." However, she did not render an opinion as to whether or not his current level of occupational impairment was sufficient to deem the Veteran as unemployable.

The United States Court of Appeals for Veterans Claims (Court) has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted. See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). In light of the discrepancy described above, the Board finds it necessary to remand the issue of entitlement to a TDIU prior to August 4, 2011, in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was unemployable due to the effect of his service-connected PTSD disability.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a 38 C.F.R. § 3.159(b) letter pertaining to a claim of entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties. Allow for a reasonable period to respond.

2. Obtain all outstanding VA outpatient treatment records, to include from the Dallas VA Medical Center. All records /responses received should be associated with the claims file. All efforts to obtain the records should be fully documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records. The facility must provide a negative response if records are not available. 

3. After completion of the above, forward the Veteran's claims file to an appropriate VA psychiatrist or psychologist so that a retrospective medical opinion may be provided as to whether it was at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected PTSD disability precluded him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualified him, from September 23, 2009 to August 4, 2011. This opinion must be supported by a complete rationale in a typewritten report.

4. Review the claims file to ensure that all if the foregoing requested development is completed, and arrange for any additional development indicated. Then, re-adjudicate the claims on appeal, issue an appropriate supplemental statement of the case, and provide the Veteran the requisite period of time to respond. The case must then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).


